Exhibit 10.2
 
INDEPENDENT CONTRACTOR AGREEMENT
 
BETWEEN:
 
DAVID WARKENTIN of 20580 Powell Ave Maple Ridge, B.C.V2X3M2
 
(the “Contractor”)
 
AND:
 
SMARTIRE SYSTEMS INC. INC., a company incorporated under the laws of British
Columbia (the “Company”)
 


 
IN CONSIDERATION OF the covenants and agreements contained in this Agreement,
the Contractor and the Company agree as follows:
 
 
1.
Services

 
 
(a)
The Company engages the Contractor to provide consulting services in the nature
and amount requested by the Company (the “Services”) relating to the Company’s
patent infringement litigation. The Contractor represents and warrants to the
Company that the Contractor has and will have the required skills and experience
to perform the Services.  The Contractor hereby accepts such engagement.

 
 
(b)
The Contractor will provide progress reports every 2 weeks and will seek
approvals for litigation strategy and settlement negotiations.

 
 
(c)
Nothing herein shall preclude the Contractor from acting in a similar or any
other capacity for any other person, firm or company so long as such activities
do not prevent the Contractor from fulfilling all of the Contractor’s
obligations to the Company under this Agreement and the Contractor does nothing
in connection with such activities that adversely affects the interests of the
Company.

 
 
(d)
The Contractor may add or substitute another individual to perform all or part
of the Services only with the prior written consent of the Company.  Such
consent may be granted or withheld at the sole discretion of the Company and on
any such conditions as the Company may determine.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
Term and Scope of Agreement

 
 
(a)
This Agreement will be effective commencing Monday, May 4, 2009 and will
continue in force until terminated pursuant to the provisions of Section 7 of
this Agreement.

 
 
(b)
The provisions of this Agreement shall govern all transactions between the
Company and the Contractor and his employees, unless otherwise agreed to in
writing by both parties.

 
3.
Fee and Expenses for Services

 
 
(a)
The Company shall pay to the Contractor for the provision of the Services a fee
of USD$3000.00 per month and 5% of any proceeds realized by the company from any
patent litigations efforts that have been initiated prior to the termination of
this agreement.

 
 
(b)
The Contractor shall remit  invoices to the Company for the Services provided on
on the first of each month. The Company shall pay such invoices within 5 days of
receipt.

 
 
(c)
The Contractor shall be responsible for the payment of all expenses incurred by
the Contractor in providing the Services, including without limitation, office,
telephone, travel, entertainment, mileage and vehicle expenses unless agreed to
in advance by the Company. The Company will be responsible for out of province
travel expenses which will be agreed upon in advance by both parties.

 
4.
Indemnity

 
The Contractor shall indemnify and save harmless the Company and any related or
associated companies and their respective boards of directors, officers,
employees or agents, from and against all claims, actions, demands, suits,
liabilities, losses, expenses, costs or damages (“Claims”) of every nature and
kind whatsoever which the Company, or any related or associated companies, and
their respective boards of directors, officers, employees or agents may have or
suffer arising out of:
 
 
(a)
claims regarding the failure of the Contractor or any of his employees to comply
with applicable laws, regulations or orders;

 
 
(b)
claims regarding any act, omission or misconduct on the part of the Contractor
or any of his employees;

 
 
(c)
claims regarding any breach of any obligation of the Contractor contained in
this Agreement;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(d)
claims regarding workplace safety insurance benefits, bodily injury, death or
property damage of or caused by the Contractor or any of his employees; and

 
 
(e)
claims regarding the employment and/or termination of employment of any person
employed by the Contractor including any claim by such person based on any
alleged employment relationship between such person and the Company.

 
5.
Independent Contractor

 
 
(a)
In the performance of this Agreement, the Contractor will at all times act in
the Contractor’s own capacity and right as an independent contractor.  The
Company will not be required to pay for or maintain any employee benefits
including but not limited to workplace safety insurance, Canada Pension Plan,
employer health tax, employment insurance and other similar levies nor to make
withholdings and remittances for income tax in respect of any remuneration
payable by the Company to the Contractor or by the Contractor to any person
employed by the Contractor, pursuant to this Agreement or otherwise.  The
Contractor will be solely responsible for making all such contributions, premium
payments and income tax remittances in conformity with all applicable statutory
requirements.

 
 
(b)
The Contractor and his employees are not employees of the Company and shall not
be entitled to receive from the Company any benefits whatsoever.  The Contractor
agrees that neither the Contractor or any of his employees are entitled to any
of the rights and benefits afforded to the Company’s employees, including but
not limited to participation in any of the Company’s group insurance plans,
vacation pay, overtime pay, termination pay or severance pay.

 
 
(c)
Unless authorized in writing by the Company, the Contractor and any of his
employees shall not act nor purport to be acting as the legal agent of the
Company and shall not enter or purport to enter into any agreements on behalf of
the Company or otherwise bind or purport to bind the Company.

 
6.
Restrictive Covenants

 
As a term and condition of this Agreement, the Contractor shall sign and abide
by, and the Contractor shall cause any person employed by the Contractor in
performing the Services to sign and abide by, a Restrictive Covenant Agreement
in the form attached hereto as Appendix “B”.
 
7.
Termination and/or Renewal

 
This Agreement shall remain in force until terminated by either party by
providing 30 days’ written notice to the other party.
 
 
3

--------------------------------------------------------------------------------

 
 
8.
Provisions Which Operate Following Termination of the Services

 
Notwithstanding the termination of this Agreement for any reason, with or
without cause, the provisions of Sections 8, 9, 10 and Appendix “B” hereto shall
continue in full force and effect following such termination.
 
9.
Entire Agreement

 
This Agreement constitutes the entire Agreement between the parties with respect
to the subject matter of this Agreement and cancels and supersedes any prior
understandings and agreements between the parties with respect thereto.  There
are no representations, warranties, conditions, undertakings or collateral
agreements, express or implied or statutory between the parties other than as
expressly set out in this Agreement.
 
10.
Amendments and Waivers

 
No amendment to this Agreement shall be valid or binding unless in writing and
duly executed by both parties.  No waiver of any breach of any term or provision
of this Agreement shall be effective or binding unless made in writing and
signed by the party purporting to give the same and, unless otherwise provided
in the written waiver, shall be limited to the specific breach waived.
 
11.
Severability

 
If any provision of this Agreement is determined to be invalid or unenforceable
in full or in part, such invalidity or unenforceability shall attach only to
such provision or part thereof and the remaining part of such provision and all
other provisions of this Agreement shall continue in full force and effect.
 
12.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.
 
13.
Copy of Agreement

 
The Contractor hereby acknowledges receipt of a copy of this Agreement duly
signed by the Company.
 
IN WITNESS WHEREOF the parties have executed this Agreement this 4th day of May,
2009.
 

       
/s/ David Warkentin
 
DAVID WARKENTIN



 
SMARTIRE SYSTEMS  INC.
   
By:
/s/ David Dodge
 
DAVID DODGE
CHIEF FINANCIAL OFFICER



 
4

--------------------------------------------------------------------------------

 
 
APPENDIX “B”
 
RESTRICTIVE COVENANT AGREEMENT
 
BETWEEN:
 
DAVID WARKENTIN
 
(the “Covenantor”)
 
AND:
 
SMARTIRE SYSTEMS INC.
 
(the “Company”).
 


 
IN CONSIDERATION OF the covenants and agreements contained in the Independent
Contractor Agreement to which this Restrictive Covenant Agreement is attached as
Appendix “B”, the parties hereto agree as follows:
 
 
1.
Definitions

 
 
(a)
“Services” shall have the meaning assigned to that term by the Independent
Contractor Agreement to which this Restrictive Covenant Agreement is attached as
Appendix “B”.

 
 
(b)
“Confidential Information” includes any information relating to the private or
confidential affairs of the Company or relating to any secrets of the Company in
connection with the Services and, without limiting the generality of the
foregoing, includes:

 
 
(i)
information or material that is not generally available to or used by others, or
the utility or value of which is not generally known or recognized, whether or
not the underlying details are in the public domain;

 
 
(ii)
any information disclosed to the Company by a third party that the Company is
obligated to treat as confidential or proprietary;

 
 
(iii)
any proprietary information belonging to the Company;

 
 
(iv)
information regarding the Company’s business, operations, financing, strategies,
methods and practices, including marketing strategies, product mix, product
pricing, sales, margins, pay and compensation for staff, and any other
information regarding the financial affairs of the Company; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
(v)
the identity of the Company’s clients, business partners, licensees, agents and
suppliers, and the nature of the Company’s relationships with such clients,
partners, licensees, agents and suppliers.

 
2.
Confidential and Proprietary Information

 
 
(a)
The Company and its subsidiary and affiliated companies have invested
substantial time, money and resources in developing the Confidential
Information.  The Company will provide the Covenantor with the Confidential
Information that the Company believes is necessary in order for the Covenantor
to perform the Services.

 
 
(b)
In as much as the disclosure or use of Confidential Information could be
detrimental to the best interests of the Company, the Covenantor hereby confirms
and agrees that the Covenantor shall not copy, use or disclose to others any
Confidential Information that the Covenantor acquires or creates while providing
the Services either during the provision of the Services or at any time
thereafter, as long as such Confidential Information remains confidential or
proprietary.

 
3.
Non-Solicitation of Employees

 
During the provision of the Services and for one year following the termination
of the provision of the Services for any reason whatsoever, the Covenantor shall
not, directly or indirectly, in any capacity whatsoever, employ, offer
employment to, or solicit the employment or other engagement of, or otherwise
entice away from the employ of the Company, any individual who was employed by
the Company during the provision of the Services or at the time the provision of
the Services was terminated for any reason whatsoever, whether or not such
individual would commit a breach of his or her contract of employment by
resigning from that the Company.
 
4.
Return of Property

 
Immediately following the termination of the provision of the Services for any
reason whatsoever, or upon demand by the Company, the Covenantor shall return to
the Company all Confidential Information, books, files, documents, records,
software or other property belonging to the Company or relating to the Services
which may be in the possession, or under the control, of the Covenantor.
 
5.
Confirmation and Agreement Respecting Restrictive Covenants

 
The Covenantor hereby acknowledges, confirms and agrees that, in the
Covenantor’s opinion:
 
 
(a)
the Company has a material interest in preserving and protecting the
relationships that it has developed with its employees and other persons
connected with the Company’s business, against impairment by the Covenantor;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)
the restrictive covenants set out in numbered paragraphs  and 3 above are fair
and reasonable and are reasonably required for the protection of the Company’s
business;

 
 
(c)
the Covenantor’s agreement to such restrictive covenants constitutes a material
inducement to the Company to enter into the Independent Contractor Agreement to
which this Restrictive Covenant Agreement is attached as Appendix “B”;

 
 
(d)
the Company would not have been prepared to agree to enter into the Independent
Contractor Agreement to which this Restrictive Covenant Agreement is attached as
Appendix “B” absent such an inducement;

 
and the Covenantor agrees that, upon termination of the provision of the
Services for any reason, whatsoever:
 
 
(e)
the restrictive covenants contained in this Restrictive Covenant Agreement shall
each be construed as independent of any other portion of this Restrictive
Covenant Agreement;

 
 
(f)
if any provision of this Restrictive Covenant Agreement is determined to be
invalid or unenforceable in whole or in part, and cannot be amended in
accordance with s. 5(g) below, such invalidity or unenforceability will attach
only to such provision or part thereof and the remaining part of such provision
and all other provisions of this Restrictive Covenant Agreement will continue in
full force and effect;

 
 
(g)
if any provision of this Restrictive Covenant Agreement is held by a court of
competent jurisdiction to be excessively broad as to duration, activity,
geography, or subject, such court will deem and interpret such provision to be
valid and enforceable to the maximum duration, activity, geographic extent and
subject permissible under applicable law;

 
 
(h)
all defences to the strict enforcement by the Company of the restrictive
covenants contained in this Restrictive Covenant Agreement are waived by the
Covenantor; and

 
 
(i)
without prejudice to any and all other rights of the Company, in the event of
the Covenantor’s violation or attempted or threatened violation of any of the
restrictive covenants contained in this Restrictive Covenant Agreement, an
injunction or other like remedy would be the only effective method to protect
the Company’s rights and property as set out in this Restrictive Covenant
Agreement, and that an interim injunction may be granted immediately upon the
commencement of any suit against the Covenantor by the Company.

 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement this 12th day of
December, 2008.
 

       
/s/ David Warkentin
 
DAVID WARKENTIN



 
SMARTIRE SYSTEMS INC.
   
By:
/s/ David Dodge
 
DAVID DODGE
CHIEF FINANCIAL OFFICER

 
 
4

--------------------------------------------------------------------------------

 